Exhibit 10.21

 

EMPLOYMENT AGREEMENT

Amended and Restated as of February 24, 2004

 

This Employment Agreement, dated as of February 24, 2004 is entered into between
Nextel Partners Operating Corp., a Delaware corporation, Nextel Partners, Inc.,
a Delaware corporation (collectively the “Company”), and Dave Aas,
(“Executive”).

 

WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment (the “Agreement”), and Executive desires
to accept such employment and enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive, intending to be legally bound, hereby agree as follows:

 

1.                                       Employment.

 

(a)  Agreement to Employ.  Upon the terms and subject to the conditions hereof
the Company shall employ Executive as Vice President and Chief Technology
Officer of Nextel Partners, Inc. and Nextel Partners Operating Corp. until the
Expiration Date (as defined in Section 1(b)), any date to which this Agreement
shall have been extended pursuant to section 1(b) or any earlier termination of
this Agreement pursuant to the provisions hereof.  Executive’s office shall be
located in the Seattle, Washington metropolitan area.  During the term of his
employment hereunder, Executive will devote substantially all of his business
time to the performance of his duties hereunder.

 

(b)  Employment Period.  Unless earlier terminated pursuant to the provisions
hereof, the initial term of Executive’s employment with the Company shall be for
a period of one year commencing on the date of this Agreement and continuing
until February 24, 2005 (the “Expiration Date”).  The term of this Agreement
shall automatically extend for successive one-year terms commencing on the
Expiration Date unless Executive or the Company’s board of directors provides
written notice to the other party at least thirty (30) calendar days prior to
the end of the then current term indicating that the party giving notice does
not wish to extend the Agreement.  In such event, the Agreement shall terminate
at the end of the then current term.

 

2.                                       Responsibility.  Executive shall be
responsible for the establishment, maintenance and operation of all engineering,
system development, information technology and technical operations at the
Company and for such other duties commensurate with his position that may be
assigned from time to time by the Company’s board of directors or the Company’s
chief executive officer (to the extent not inconsistent with the duties assigned
to him by the board of directors).  Executive shall report directly to the chief
executive officer and shall be subject to his supervision and the overall
supervision of the board of directors.

 

--------------------------------------------------------------------------------


 

3.                                       Compensation and Benefits.

 

(a)  Salary, Bonus and Benefits.

 

(i)  The Company shall pay Executive a base salary in the annual amount of
$260,000 payable bi-weekly or in such other manner as is consistent with the
Company’s normal payroll practices.

 

(ii)  The Company shall (subject to the review and approval by the compensation
committee of the board of directors) establish a performance based program
pursuant to which Executive shall receive, if performance targets are met, an
additional annual cash payment of up to seventy-five percent (75%) of
Executive’s then current base salary (or such higher amount as the compensation
committee may approve).

 

(iii)  The Company shall offer to Executive a benefits package equivalent to
that provided to the Company’s other employees and senior-level executives
(including, without limitation, participation in the Company’s medical, dental,
vision, life and disability insurance programs, the Company’s 401(k) plan, the
Company’s stock purchase program, and such other plans or programs as may be
made available).  In addition, the Company shall maintain a life insurance
policy on the life of Executive and payable upon death of the Executive to a
beneficiary or beneficiaries designated by Executive, in an amount not less than
$500,000.

 

(iv)  For so long as this Agreement is renewed, the compensation committee of
the board of directors shall each year on or before the anniversary date of this
Agreement review the Executive’s base salary and bonus payment in light of the
performance of Executive and the Company, and may increase (but not decrease)
such base salary and bonus payment by an amount it determines to be appropriate.

 

(b)  Expenses.  Executive shall maintain his own automobile and shall carry
liability insurance in the minimum amount of $300,000.  The Company shall
reimburse Executive monthly for business use of his automobile at the prevailing
IRS rate per mile.  Executive shall also be reimbursed monthly for all other
reasonable out-of-pocket expenses incurred or paid by Executive while
representing the Company or conducting Company business.  Executive shall be
responsible for maintaining records reasonably satisfactory to support all
claimed business usage of his automobile and to substantiate all out-of-pocket
expenses incurred for which reimbursement is sought and shall furnish such
records to the Company in accordance with its policies.

 

(c)  Vacation.  Executive shall be entitled to 15 vacation days each calendar
year, any or all of which may be carried over into a new calendar year, for a
maximum accrual of 30 days.  Executive shall also be entitled to any paid or
unpaid holidays provided by the Company in accordance with its generally
applicable personnel policies.  Upon termination of Executive’s services under
this Agreement, Executive will

 

--------------------------------------------------------------------------------


 

be paid for unused and accrued vacation time earned through the last completed
day of service.

 

(d)  Indemnification.  The Company shall indemnify and hold Executive harmless
in accordance with the terms of the Company’s certificate of incorporation and
bylaws, in each case as in effect on the date hereof.

 

(e)  D&O Insurance.  The Company shall maintain directors and officers’
liability insurance coverage covering Executive in amounts customary for
similarly situated companies in the telecommunications industry and with
reputable insurers.  All such policies shall provide for coverage to Executive
on the same terms and conditions applicable to the coverage provided under such
policies to the Company’s other directors and officers.

 

4.                                       Nondisclosure of Proprietary and
Confidential Information.

 

(a)  Confidential Information.  Executive agrees to refrain (whether during or
after his employment with the Company) from disclosing or using, except as
permitted by this Agreement or otherwise authorized by the Company’s board of
directors, any secrets or confidential information with respect to the Company
or any of the Company’s direct or indirect wholly owned subsidiaries
(collectively the “Covered Entities”), including without limitation its trade
secrets, patents, affairs, business plans, strategic, commercial or financial
information other than information that is or becomes publicly available through
no fault of Executive (the “Confidential Information”).  Confidential
Information may be used solely for the benefit of the Company, and Executive
shall not make any other use of such information.  Executive agrees that all
materials relating to the business of any Covered Entity that are provided or
made available to Executive, or created by Executive, during the course of
Executive’s services to the Company shall be and remain the property of the
Company and/or the applicable Covered Entity (subject to the terms of any
separate agreement between the Company and/or the affected Covered Entity),
whether or not such materials constitute or contain Confidential Information,
and all copies of such materials shall be returned to the Company immediately
upon the termination of Executive’s services to the Company.  In the event that
the Company notifies the Executive that it has entered into a confidentiality
agreement with a Covered Entity or with any affiliate of the Company with
respect to confidential information provided to the Company, the Executive shall
comply with such reasonable obligations thereunder as are applicable to the
Executive.

 

(b)  Innovations; Inventions.  Executive hereby sells, transfers and assigns to
the Company all right, title and interest of Executive in and to any and all
inventions, ideas, disclosures and improvements of any kind or nature
whatsoever, whether patented or unpatented, and any and all copyrightable
materials, in either case whether made or conceived in whole or in part by
Executive alone or together with others during the initial term of this
Agreement or any renewal term, that (i) relate to any methods, designs,
products, processes, apparatus, service or devices sold, leased used or under
construction or development by the Company or the Covered Entities, (ii) relate
to the business,

 

--------------------------------------------------------------------------------


 

functions or operations of the Company or the Covered Entities, or (iii) arise
from, in whole or in part, the efforts of Executive on behalf of the Company. 
Executive will communicate and disclose to the Company promptly all information,
data and details pertaining to any inventions, ideas, disclosures and
improvements described above, in such form or format as the Company may
reasonably request.  During the term of this Agreement or any renewal term and
thereafter, Executive will execute, acknowledge or deliver to the Company (at
the Company’s expense) such formal transfers and assignments and such other
papers and documents as may be required of Executive to permit the Company to
file and prosecute any patent applications the Company desires to file and
prosecute relating to any of the foregoing, and, as to copyrightable material,
to obtain copyright thereon.

 

(c)  Notwithstanding the foregoing provisions of this Section 4 or any other
provision of this Agreement, nothing in this Agreement shall prohibit or
restrict Executive from: (i) providing information to, testifying or otherwise
assisting in any investigation or proceeding brought by any federal regulatory
or law enforcement agency or legislative body, or any self-regulatory
organization; (ii) providing information to or assisting in an investigation by
the Company’s designated legal, compliance and/or human resources officers; or
(iii) testifying, participating or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

 

5.                                       Non-Competition; Non-Solicitation.

 

(a)  In view of the unique value to the Company of Executive’s services and
because of the Confidential Information to be obtained by or disclosed to
Executive as described above, Executive agrees that, during the term of this
Agreement and for a period of one year thereafter, provided that this Agreement
is not terminated by the Company without Cause (as defined below) or by the
Executive for Good Reason (as defined below):

 

(i)  Executive will not directly or indirectly assist or become associated with
any wireless voice communication service provider in any business of such
provider that competes in any of the markets of any of the Covered Entities,
whether as a principal, partner, employee, consultant or shareholder (other than
as a holder of less than 5% of the outstanding voting shares of any publicly
traded company);

 

(ii)  Executive will not directly or indirectly solicit for employment or employ
any employee of any of the Covered Entities, unless such solicited person shall
have ceased to be employed by any such entity for a period of at least six
months; and

 

(iii)  Executive will not directly or indirectly solicit business from customers
of any of the Covered Entities, provided that the foregoing shall not restrict
Executive or any entity with which Executive is associated from soliciting or
doing business with any customer of any of the Covered Entities, if such
solicitation does not

 

--------------------------------------------------------------------------------


 

interfere with any business relationship between such solicited customer and any
of the Covered Entities.

 

(b)  If Executive violates any provision of Section 4 or Section 5(a), the
Company shall be entitled to receive provable damages caused by such breach,
provided that Executive shall not be liable for indirect, special, consequential
or punitive damages (it being understood and agreed that this remedy is in
addition to, and not a limitation on, any injunctive relief or other rights or
remedies to which the Company is or may be entitled to at law or in equity). 
Executive acknowledges and agrees that the Company’s (and as applicable, each
Covered Entity’s) remedies at law for a breach of any provision of Section 4 or
Section 5(a) would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach, in addition to any remedies at law,
the Company and, as to Section 4, each Covered Entity, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.  As provided in
Section 10(i) hereof, the equitable remedies referenced in this Section 5(b)
shall be in addition to, and not in substitution for or exclusion of, any other
remedies available at law or in equity for any breach of either or both of
Sections 4 or 5.  Executive and the Company each specifically acknowledge and
agree that the provisions of Sections 4 and 5 are for the express benefit of
each Covered Entity and that (i) no waiver, amendment or other modification of
Sections 4 or 5 with respect to a Covered Entity shall be effective unless it
has been consented to in writing by such Covered Entity, and (ii) each such
Covered Entity shall be entitled to enforce the provisions of Section 4 and/or 5
hereof (as appropriate) as fully and with the same rights and effect as if such
Covered Entity were a signatory party to this Agreement.

 

(c)  If any provisions of Section 4 or Section 5(a) are held to be invalid or
unenforceable, the remaining provisions shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable parts had not been
included.

 

6.                                       Noncontravention.  Executive represents
and warrants to the Company that Executive is free to enter into this Agreement
and has no commitment, arrangement or understanding to or with any party that
restrains or is in conflict with Executive’s performance of the covenants,
services and duties provided for in this Agreement.  Executive agrees to
indemnify the Company and to hold it harmless against any and all liabilities or
claims arising out of any unauthorized act or acts by Executive that, the
foregoing representation and warranty to the contrary notwithstanding, are in
violation, or constitute a breach of, any such commitment, arrangement or
understanding.

 

7.                                       Termination.  This Agreement shall
automatically terminate (and the term of this Agreement shall thereupon
terminate) upon the occurrence of any one of the following events:

 

(a)  Death.  This Agreement shall terminate upon the death of Executive.

 

--------------------------------------------------------------------------------


 

(b)  Disability.  This Agreement shall terminate upon the Executive’s disability
if Executive shall have been incapacitated from illness, accident or other
disability and unable to perform his normal duties hereunder for a cumulative
period of three months in any period of six consecutive months, and no
reasonable accommodation being available, upon either party giving the other
party not less than 30 days written notice.  In the event of a disagreement over
the nature of Executive’s disability or the determination of whether Executive
is disabled, Executive agrees to be examined by a licensed physician that is
mutually agreeable to Executive and the Company.

 

(c)  Expiration of the Agreement.  This Agreement shall terminate upon the
Expiration Date or the scheduled expiration date of any renewal or extension
thereof in compliance with Section 1(b).

 

(d)  Termination by the Company With Cause.  This Agreement shall terminate upon
the Company’s termination of Executive for Cause.

 

(e)  Voluntary Termination by Executive.  This Agreement shall terminate upon
Executive’s voluntary resignation; provided that Executive shall provide the
Company with no less than 30 days’ written notice; provided, further, that such
voluntary resignation shall not relieve or release Executive from any breach of
this Agreement at or prior to the time of such resignation.

 

(f)  Termination by the Company Without Cause.  This Agreement shall terminate
upon the Company’s termination of Executive for any reason other than for Cause;
provided, that the Company shall provide Executive with no less than 30 days’
written notice of any such termination.  For purposes of this Agreement, the
Company’s failure to renew the Agreement for any subsequent one-year term shall
be deemed to be a termination of Executive without Cause.

 

(g)  Termination by Executive for Good Reason.  Upon the occurrence of any event
or the existence of any condition or circumstance constituting Good Reason,
Executive may by notice to the Board of Directors, deem a constructive
termination of this Agreement to have occurred.

 

8.                                       Effect of Termination.

 

(a)  Upon termination of this Agreement pursuant to Sections 7(a) through (e),
the Company shall compensate Executive (or, in the event of Executive’s death,
his surviving spouse, if any, or his estate), for (x) accrued but unused
vacation time, (y) any base salary earned, but unpaid, for services rendered to
the Company on or prior to the date of termination and (z) amounts which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or contract or agreement with the
Company (including, without limitation, the plans and programs made available to
Executive pursuant to Section 3(a)(iii)), as in effect immediately prior to the
date of such termination, at or subsequent to the date of termination without
regard to the performance by Executive of further services or the

 

--------------------------------------------------------------------------------


 

resolution of any contingency, but subject to any and all rights, remedies and
claims of the Company against Executive.

 

(b)  If Executive resigns for Good Reason pursuant to Section 7(g) or his
employment with the Company is terminated without Cause pursuant to
Section 7(f), the Company shall thereupon pay Executive the following amounts
and benefits as severance benefits: (i) all amounts payable pursuant to
Section 8(a), and (ii) a lump sum equal to one year’s base salary hereunder plus
an amount equal to the most recent annual bonus, if any, received by Executive
pursuant to Section 3(a)(ii), and (iii) continued coverage under the Company’s
benefit plans made available to Executive in accordance with Section 3(a)(iii)
(other than the Company’s 401(k) and stock purchase plans) on the same terms as
other similarly situated employees of the Company.  If coverage under one or
more of the Company’s benefit plans may not be continued because such
continuation would adversely affect the tax-qualified status of such benefit
plans, Company may pay Executive a cash payment that is equal to the value of
such continued coverage.

 

 9.                                    Definitions.  As used herein, the
following terms shall have the following meanings set forth below:

 

“Cause” means (i) Executive’s conviction of a felony evidencing criminal
dishonesty or moral turpitude, (ii) a willful and material breach of Executive’s
duty of loyalty to the Company or (iii) after 20 business days following
Executive’s receipt of written notice from the Company specifying the
particulars in reasonable detail, Executive’s failure to comply with or to cure,
as applicable (A) a willful and material refusal to comply with specific written
directions of the board of directors (or specific written directions of the
chief executive officer) that are consistent with Executive’s employment
agreement with the Company or any of their respective subsidiaries and capable
of being performed by him or (B) a willful and material breach of Executive’s
duty of due care to the Company.

 

“Good Reason” means (i) a material adverse change in Executive’s duties,
responsibilities or reporting relationships, (ii) a relocation of Executive’s
principal office to a location more than 30 miles away from his then current
office, (iii) a reduction of salary not agreed to by Executive, or a material
diminution of other employee benefits (other than any change in employee
benefits approved by the board and implemented in a non-discriminatory fashion
with respect to all participating employees), or any other material adverse
change in his working conditions, and (iv) a material breach by the Company of
other obligations under Executive’s employment agreement with the Company or a
subsidiary of the Company that are not cured after 20 business days following
the Company’s receipt of a written notification from Executive specifying the
particulars in reasonable detail.

 

--------------------------------------------------------------------------------


 

10.                                 Miscellaneous.

 

(a)  Merger; Amendment.  This Agreement constitutes the entire agreement between
the parties and supercedes and replaces all prior agreements with respect to the
subject matter hereof, and may be changed, extended or modified only by an
agreement in writing signed by the parties.

 

(b)  Assignment.  The rights and obligations of the Company in this Agreement
shall inure to its benefit and be binding upon its successors in interest
(whether by merger, consolidation, reorganization, sale of stock or assets or
otherwise).  This Agreement shall also inure to the benefit of Executive’s
heirs, executors, administrators and legal representatives.  This Agreement,
being for the personal services of Executive, shall not be assignable by
Executive.

 

(c)  Waiver of Breach.  The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by any party.

 

(d)  Arbitration.  Except as otherwise provided herein, any controversies or
claims arising out of, or relating to this Agreement or the breach thereof,
shall be settled by arbitration in accordance with the commercial rules of the
American Arbitration Association, which decision shall be final and binding on
the parties, and judgment upon the award rendered shall be entered in any court
having jurisdiction thereof.  Any party may demand such arbitration in
accordance with the procedures set out in those rules.  The arbitration shall be
conducted in Seattle, Washington, or such other location as may be mutually
agreed upon by the parties.  The arbitrator shall be selected in a manner that
is mutually agreed upon by the parties.  The arbitrator shall not not award
special, consequential, or punitive damages.  In the event of any arbitration
proceeding hereunder, the Company will (x) pay the fees and expenses of the
arbitrator and (y) advance the Executive’s documented out-of-pocket costs
(including reasonable counsel fees and expenses) on a current basis, provided,
that if Executive is determined not to be the substantially prevailing party on
the matters submitted for arbitration (which determination shall be made by the
arbitrator and included in his or her decision), Executive will promptly
reimburse the Company for any expenses so advanced.  Executive acknowledges that
the Company is agreeing to make advances to him pursuant to the preceding
sentence in consideration of his agreement to reimburse the Company for any such
advances to the extent required by the preceding sentence.  The Company will in
all events pay its own costs (including counsel fees and expenses) in connection
with any arbitration proceeding hereunder.

 

(e)  Notices.  All notices given hereunder shall be in writing and shall be
deemed to have been duly given and received (i) when delivered personally, with
receipt acknowledged in writing by the recipient, (ii) on the tenth business day
after being sent by registered or certified mail (postage paid, return receipt
requested), (iii) one business day after being sent by a reputable overnight
delivery service, postage or delivery charges

 

--------------------------------------------------------------------------------


 

prepaid, or (iv) on the date on which a facsimile is transmitted, in each case
to the parties at their respective addresses stated below; provided, that if the
intended recipient of any notice hereunder refuses to acknowledge receipt
thereof in writing, such notice shall be deemed to have been given on the date
of such refusal.  Any party may change its address for notice by giving notice
of the new address to the other party in accordance with the provisions of this
paragraph.

 

If to the Company:

 

Nextel Partners, Inc.

4500 Carillon Point

Kirkland, WA 98033

Attention: General Counsel

Facsimile: 425-576-3650

 

If to Executive:

 

Dave Aas

23602 SE 254th St.

Maple Valley, WA  98038

 

(f)  Severability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as though such invalid or
unenforceable provision were omitted.

 

(g)  Survival.  The provisions of Sections 3(d), 4, 5, 8 and 10 shall survive
any termination of this Agreement.

 

(h)  Governing Law.  This Agreement shall be interpreted according to the
internal laws of the State of Washington, without regard to choice of law rules
that would result in the application of the laws of another state.

 

(i)  Remedies Cumulative.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or the beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

 

(j)  Waiver of Jury Trial.  Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this agreement or the transactions contemplated hereby.

 

SIGNATURE PAGE FOLLOWS

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

NEXTEL PARTNERS OPERATING CORP.

 

 

 

 

 

BY:

/S/ JOHN CHAPPLE

 

 

Title: President, Chief Executive Officer and
Chairman of the Board

 

 

 

 

 

NEXTEL PARTNERS, INC.

 

 

 

 

 

By:

/s/ JOHN CHAPPLE

 

 

Title: President, Chief Executive Officer and
Chairman of the Board

 

 

 

 

 

/S/ DAVE AAS

 

 

Dave Aas

 

--------------------------------------------------------------------------------